DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 9-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 9, 12, 15, 17, 21, 22 and 25 of U.S. Patent No. 10,971,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘122 recite all the limitations of the present cited claims, including further specification that the sequences are master and slave, wherein the displayed visual indicator is represented as an illustration of a parameter or relationship between sequences.
Claims 2-4, 9, 10, 12 and 13 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15, 16, 19 and 20 of U.S. Patent No. 10,714,065 for similar reasons as cited above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2, 38, 11, 12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Shinsky (5,783,767).
In terms of claim 2, Shinsky teaches an apparatus comprising processing circuitry configured to modify a chord sequence in response to detected chord selection changes, within a digital audio work session, set different sequences to either first or second sequences, establish a link between first and second sequences to allow for
synchronization of the first and second sequences, through changes made in the first sequence, and combining or mixing the sequences (see Abstract, column 1, line 60-column 2, line 17, column 20, lines 18-39, column 23, lines 15-42, column 32, lines 56-
61 and column 35, line 23 — column 36, line 8), wherein a visual indicator representing a relationship between elements is displayed (see references cited above and column 10, lines 1-48, column 37, lines 4-25 and column 43, lines 16-36).
The same reasoning applied in the rejection of apparatus claim 2, mutatis mutandis, applies to the subject-matter of method claim 3, given the apparatus is considered inseparable from the method of using the apparatus.
As for claim 8, Shinsky further teaches displaying indicators above or below a visual representative of the first or second sequence (see Figures 1B-2).
As for claim 11, Shinsky teaches changing a representation color (see column 43, lines 16-24).
The same reasoning applied in the rejection of method claim 3, mutatis mutandis, applies to the subject-matter of non-transitory computer readable storage medium claim 12, given the method is considered inseparable from the means storing the instructions for carrying out the method.
As for claims 17 and 20, please see references cited above for claims 8 and 11.


Allowable Subject Matter

Claims 4-7, 9, 10, 13-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable for similar reasons as presented in parent applications 16/889710 and 15/929065,  if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent to Yamashita el al (6,022,287) and the US patent application publication to Terauchi et al. (US 200S/0086877).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/28/2022